American Funds Global Balanced Fund One Market, Steuart Tower Suite 2000 San Francisco, California 94105 Phone (415) 421-9360 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 ERIC S. RICHTER, President and Principal Executive Officer, and ARI M. VINOCOR, Treasurer and Principal Financial Officer of American Funds Global Balanced Fund (the "Registrant"), each certify to the best of his knowledge that: 1) The Registrant's periodic report on Form N-CSR for the period ended April 30, 2012 (the "Form N-CSR") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Principal Executive Officer Principal Financial Officer AMERICAN FUNDS GLOBAL BALANCED FUND AMERICAN FUNDS GLOBAL BALANCED FUND /s/ Eric S. Richter /s/ Ari M. Vinocor Eric S. Richter, President Ari M. Vinocor, Treasurer Date: June 29, 2012 Date: June 29, 2012 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to AMERICAN FUNDS GLOBAL BALANCED FUND and will be retained by AMERICAN FUNDS GLOBAL BALANCED FUND and furnished to the Securities and Exchange Commission (the "Commission") or its staff upon request. This certification is being furnished to the Commission solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
